FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROSA AMELIA URIBE BEDOYA,                        No. 07-72825

               Petitioner,                        Agency No. A070-962-709

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rosa Amelia Uribe-Bedoya, a native and citizen of Columbia, petitions pro

se for review of the Board of Immigration Appeals’ order denying her application

for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
We review de novo questions of law. Aguilar Gonzales v. Mukasey, 534 F.3d

1204, 1208 (9th Cir. 2008). We deny the petition for review.

        Contrary to her contention, the agency did not deny Uribe-Bedoya’s

cancellation application on the basis of her expunged 1997 conviction. Uribe-

Bedoya has waived any challenge to the agency’s conclusion that her three 2001

convictions were crimes involving moral turpitude which precluded her from

demonstrating good moral character and rendered her ineligible for cancellation of

removal. See Martinez-Serrano v. INS, 94 F.3d 1256-1259-60 (9th Cir. 1996).

        We therefore need not reach Uribe-Bedoya’s remaining contentions

concerning hardship and continuous physical presence.

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                  07-72825